 



Exhibit 10.1
CENTURY BANCORP, INC.
2000 STOCK OPTION PLAN
Amended and Restated as of
December 30, 2005

1.   PURPOSE

     The purpose of the Century Bancorp, Inc. 2000 Stock Option Plan is to
encourage ownership of Class A common stock of the Company by directors,
officers and employees of the Company and its Affiliates and to provide
additional incentives for them to promote the success of the Company’s business
through the grant of options to purchase shares of the Company’s Class A common
stock. The 2000 Stock Option Plan is intended to be an incentive stock option
plan within the meaning of Section 422 of the Code but not all Awards granted
hereunder are required to be Incentive Options.

2.   DEFINITIONS

     As used in this Plan the following terms shall have the respective meanings
set out below, unless the context clearly requires otherwise: 2.1. Affiliate
means any corporation, partnership, limited liability company, business trust,
or other entity controlling, controlled by or under common control with the
Company.
     2.1 Award means any grant of Options pursuant to the Plan.
     2.2 Board means the Company’s Board of Directors.
     2.3 Class A Common Stock means Class A common stock, par value $1.00 per
share, of the Company.
     2.4 Code means the Internal Revenue Code of 1986, as amended from time to
time, or any statute successor thereto, and any regulations issued from time to
time thereunder.
     2.5 Company means Century Bancorp, Inc., a corporation organized under the
laws of the Commonwealth of Massachusetts.
     2.6 Compensation Committee means the Compensation Committee of the Board or
any other committee of the Board delegated by the Board responsibility for the
administration of the Plan, as provided in Section 5 of the Plan.
     2.7 Grant Date means the date as of which an Option is granted, as
determined under Section 7.1.
     2.8 Incentive Option means an Option which by its terms is to be treated as
an “incentive stock option” within the meaning of Section 422 of the Code.
     2.9 Market Value means the value of a share of Class A Common Stock on any
date as determined by the Compensation Committee.
     2.10 Nonstatutory Option means any Option that is not an Incentive Option.

 



--------------------------------------------------------------------------------



 



     2.11 Option means an option to purchase shares of Class A Common Stock.
     2.12 Option Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of the Award.
     2.13 Optionee means a Participant to whom an Award shall have been granted
under the Plan.
     2.14 Participant means any holder of an outstanding Option under the Plan.
     2.15 Plan means this 2000 Stock Option Plan of the Company, as amended from
time to time.
     2.16 Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any Affiliate). Whether a person is a Ten Percent Owner shall be determined with
respect to each Option based on the facts existing immediately prior to the
Grant Date of such Option.

3.   TERM OF THE PLAN

     Unless the Plan shall have been earlier terminated by the Board, Options
may be granted hereunder at any time in the period commencing on the approval of
the Plan by the Board and ending immediately prior to the tenth anniversary of
the earlier of the adoption of the Plan by the Board or approval of the Plan by
the Company’s Class B stockholders. Awards granted pursuant to the Plan within
such period shall not expire solely by reason of the termination of the Plan.
Awards of Incentive Options granted prior to approval of the Plan by the
Company’s Class B stockholders are hereby expressly conditioned upon such
approval, but in the event of the failure of the Company’s Class B stockholders
to approve the Plan shall thereafter and for all purposes be deemed to
constitute Nonstatutory Options.

4.   STOCK SUBJECT TO THE PLAN

     At no time shall the number of shares of Class A Common Stock issued
pursuant to or subject to outstanding Options granted under the Plan exceed
150,000 shares of Class A Common Stock; subject, however, to the provisions of
Section 8 of the Plan. For purposes of applying the foregoing limitation, if any
Option expires, terminates, or is cancelled for any reason without having been
exercised in full, the shares not purchased by the Optionee shall again be
available for Options thereafter to be granted under the Plan. Shares of Class A
Common Stock issued pursuant to the Plan may be either authorized but unissued
shares or shares held by the Company in its treasury.

5.   ADMINISTRATION

     The Plan shall be administered by the Compensation Committee. Subject to
the provisions of the Plan, the Compensation Committee shall have complete
authority, in its discretion, to make or to select the manner of making all
necessary determinations with respect to each Option to be granted by the
Company under the Plan in addition to any other determination allowed the
Compensation Committee under the Plan including the director, employee or
officer to receive the Option. In making such determinations, the Compensation
Committee may take into account the nature of the services rendered by the
respective employees, officers, and directors, their present and potential
contributions to the success of the Company and its subsidiaries, and such other
factors as the Compensation Committee in its discretion shall deem relevant.
Subject to the provisions of the Plan, the Compensation Committee shall also
have complete authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, to determine the terms and provisions of
the respective Option Agreements (which need not

 



--------------------------------------------------------------------------------



 



be identical), and to make all other determinations necessary or advisable for
the administration of the Plan. The Compensation Committee’s determinations made
in good faith on matters referred to in this Plan shall be conclusive. Without
in any way limiting the foregoing, the Compensation Committee shall at the time
each Option is granted designate such Option as either an Incentive Option or a
Nonstatutory Option.

6.   AUTHORIZATION AND ELIGIBILITY

     Pursuant and subject to the terms of this Plan, the Compensation Committee
may grant from time to time and at any time prior to the termination of the Plan
any number of Options as the Compensation Committee shall in its discretion
determine, to any non-employee member of the Board or of any board of directors
(or similar governing authority) of any Affiliate or any employee of or officer
to one or more of the Company and its Affiliates. However, only employees of the
Company, and of any parent or subsidiary corporations of the Company, as defined
in Sections 424(e) and (f), respectively, of the Code, shall be eligible for the
grant of an Incentive Option. Each grant of an Option shall be subject to all
applicable terms and conditions of the Plan, and such other terms and
conditions, not inconsistent with the terms of the Plan, as the Compensation
Committee may prescribe. No prospective Participant shall have any rights with
respect to a grant of Options, unless and until such Participant has executed an
agreement evidencing the Award, delivered a fully executed copy thereof to the
Company, and otherwise complied with the applicable terms and conditions of such
Award.

7.   SPECIFIC TERMS OF OPTIONS

     7.1 Date of Grant. The granting of an Option shall take place at the time
specified in the Option Agreement.
     7.2 Exercise Price. The price at which shares may be acquired under each
     Incentive Option shall be not less than 100% of the Market Value of Class A
Common Stock on the Grant Date, or not less than 110% of the Market Value of
Class A Common Stock on the Grant Date if the Optionee is a Ten Percent Owner.
The price at which shares may be acquired under each Nonstatutory Option shall
not be so limited solely by reason of this Section.
     7.3 Option Period. No Incentive Option may be exercised on or after the
tenth anniversary of the Grant Date, or on or after the fifth anniversary of the
Grant Date if the Optionee is a Ten Percent Owner. The Option period under each
Nonstatutory Option shall not be so limited solely by reason of this Section.
     7.4 Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the
Compensation Committee may determine. In the case of an Option not otherwise
immediately exercisable in full, the Compensation Committee may accelerate the
exercisability of such Option in whole or in part at any time, provided the
acceleration of the exercisability of any Incentive Option would not cause the
Option to fail to comply with the provisions of Section 422 of the Code.
     7.5 Termination of Association with the Company. Unless the Compensation
Committee shall provide otherwise in the grant of a particular Option under the
Plan, if the Optionee’s employment or other association with the Company and its
Affiliates is terminated, whether voluntarily or otherwise, any outstanding
Option of the Optionee shall cease to be exercisable in any respect not later
than ninety (90) days following such termination and, for the period it remains
exercisable following termination, shall be exercisable only to the extent
exercisable at the date of termination.

 



--------------------------------------------------------------------------------



 



     7.6 Exercise of Option. An Option may be exercised by the Optionee giving
written notice to the Company, specifying the number of shares with respect to
which the Option is then being exercised. The notice shall be accompanied by
payment in the form of cash, or certified or bank check payable to the order of
the Company in an amount equal to the exercise price of the shares to be
purchased or, if the Compensation Committee had so authorized on the grant of
any particular Option hereunder (and subject such conditions, if any, as the
Compensation Committee may deem necessary to avoid adverse accounting effects to
the Company) by delivery of that number of shares of Class A Common Stock having
a Market Value equal to the exercise price of the shares to be purchased.
Receipt by the Company of such notice and payment shall constitute the exercise
of the Option. Within 30 days thereafter but subject to the remaining provisions
of the Plan, the Company shall deliver or cause to be delivered to the Optionee
or his agent a certificate or certificates for the number of shares then being
purchased. Such shares shall be fully paid and nonassessable. Nothing herein
shall be construed to preclude the Company from participating in a so-called
“cashless exercise”, provided the Optionee or other person exercising the Option
and each other party involved in any such exercise shall comply with such
procedures, and enter into such agreements, of indemnity or otherwise, as the
Company shall specify.
     7.7 Limit on Incentive Option Characterization. An Incentive Option shall
be considered to be an Incentive Option only to the extent that the number of
shares of Class A Common Stock for which the Option first becomes exercisable in
a calendar year do not have an aggregate Market Value (as of the date of the
grant of the Option) in excess of the “current limit”. The current limit for any
Optionee for any calendar year shall be $100,000 minus the aggregate Market
Value at the date of grant of the number of shares of Class A Common Stock
available for purchase for the first time in the same year under each other
Incentive Option previously granted to the Optionee under the Plan. Any shares
of Class A Common Stock which would cause the foregoing limit to be violated
shall be deemed to have been granted under a separate Nonstatutory Option,
otherwise identical in its terms to those of the Incentive Option.
     7.8 Notification of Disposition. Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such shares prior to the
expiration of the holding periods specified by Section 422(a)(1) of the Code
and, if and to the extent that the realization of income in such a disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, to remit to the Company an amount in cash
sufficient to satisfy those requirements.

8.   ADJUSTMENTS FOR CORPORATE TRANSACTIONS

     8.1. Stock Dividend, Etc. In the event of any dividend on Class A Common
Stock payable in Class A Common Stock or any split-up or contraction in the
number of shares of Class A Common Stock after the date of an Option Agreement
evidencing an Award, the remaining number of shares of Class A Common Stock
subject to such Award and the price to be paid for any share subject to the
Award, if any, shall be proportionately adjusted.
     8.2. Stock Reclassification. In the event of any reclassification or change
of outstanding shares of Class A Common Stock, immediately thereafter (and
subject to further adjustment for subsequent events) any outstanding Award shall
thereafter relate to shares of stock or other securities equivalent in kind and
value to those shares which the Participant would have received if he or she had
held of record the full remaining number of shares of Class A Common Stock
subject to the Award immediately prior to such reclassification or change.
     8.3. Consolidation or Merger. In case of any consolidation or merger of the
Company with or into another company or in case of any sale or conveyance to
another company or entity of the property of the Company as a whole, any
outstanding Award shall terminate and, to the extent that the value of the

 



--------------------------------------------------------------------------------



 



shares of stock, other securities or cash which a stockholder is entitled to
receive for one share of Class A Common Stock in connection with such
transaction exceeds the option price of the Award, the Optionee shall be
entitled to receive, as determined by the Compensation Committee in its
discretion, either cash or shares of stock, including Class A Common Stock, or
other securities with a value equal to such excess amount multiplied by the
number of shares he or she would have received if he or she had exercised the
Award and held the number of shares of Class A Common Stock issued or otherwise
delivered upon such exercise immediately prior to such consolidation, merger,
sale or conveyance.
     8.4. Related Matters. Any adjustment required by this Section 8 shall be
determined and made by the Compensation Committee. No fraction of a share shall
be purchasable or deliverable upon exercise, but in the event any adjustment
hereunder of the number of shares covered by an Award shall cause such number to
include a fraction of a share, such number of shares shall be adjusted to the
nearest smaller whole number of shares. In the event of changes in the
outstanding Class A Common Stock by reason of any stock dividend, split-up,
contraction, reclassification, or change of outstanding shares of Class A Common
Stock of the nature contemplated by this Section 8, the number of shares of
Class A Common Stock available for the purposes of the Plan as stated in
Section 4 shall be correspondingly adjusted.

9.   SETTLEMENT OF AWARDS

     9.1. Investment Representation. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act of 1933, as amended, or the Participant shall give a written
representation to the Company which is satisfactory in form and substance to its
counsel and upon which the Company may reasonably rely, that he or she is
acquiring the shares for his or her own account for the purpose of investment
and not with a view to, or for sale in connection with, the distribution of any
such shares.
     9.2. Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended or other applicable
statutes any shares of Class A Common Stock issued or to be issued pursuant to
Awards granted under the Plan, or to qualify any such shares of Class A Common
Stock for exemption from the Securities Act of 1933, as amended or other
applicable statutes, then the Company shall take such action at its own expense.
     9.3. Tax Withholding. Whenever shares of Class A Common Stock are issued or
to be issued pursuant to Awards granted under the Plan, the Company shall have
the right to require the recipient to remit to the Company an amount sufficient
to satisfy federal, state, local or other withholding tax requirements if, when,
and to the extent required by law (whether so required to secure for the Company
an otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. However, in such cases,
Participants may elect, subject to the approval of the Compensation Committee,
to satisfy the withholding requirement, in whole or in part, by having the
Company withhold shares to satisfy their tax obligations. Participants may only
elect to have Shares withheld having a Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Compensation Committee, deems appropriate. The obligations of the Company
under the Plan shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
recipient of an Award.

 



--------------------------------------------------------------------------------



 



10. NONTRANSFERABILITY OF AWARDS
     Except as otherwise provided in this Section, Awards shall not be
transferable, and no Award or interest therein may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. All of a Participant’s rights in any
Award may be exercised during the life of the Participant only by the
Participant or the Participant’s legal representative.
11. LIMITATION OF RIGHTS IN STOCK; NO SPECIAL SERVICE RIGHTS
     A Participant shall not be deemed for any purpose to be a stockholder of
the Company with respect to any of the shares of Class A Common Stock issuable
pursuant to an Award, except to the extent that the Option shall have been
exercised with respect thereto and, in addition, a certificate shall have been
issued therefor and delivered to the Participant or his agent. Nothing contained
in the Plan or in any Option Agreement shall confer upon any recipient of an
Award any right with respect to the continuation of his or her employment or
other association with the Company (or any Affiliate), or interfere in any way
with the right of the Company (or any Affiliate), at any time to terminate such
employment agreement or to increase or decrease, or otherwise adjust, the other
terms and conditions of the recipient’s employment or other association with the
Company and its Affiliates.
12. TERMINATION AND AMENDMENT OF THE PLAN
     The Board may at any time terminate the Plan or make such modifications of
the Plan as it shall deem advisable. No termination or amendment of the Plan
may, without the consent of any recipient of an Award granted hereunder,
adversely affect the rights of such recipient under such Award. The Compensation
Committee may amend the terms of any Award theretofore granted, prospectively or
retroactively, provided as amended such Award is consistent with the terms of
the Plan, but no such amendment shall impair the rights of the recipient of such
Award without his or her consent.
13. GOVERNING LAW
     The Plan and all Option Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.

 